DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.

Claims Status

3.	The response filed on 05/19/2022  has been entered and made of record.
4.	Claims 23 and 39  have been amended.
5.	Claims 1-22, 31-38, 42-43 and 69-70 have been previously cancelled.
6.	Claims 23-30, 39-41 and 44-68 are currently pending for examination.

Response to Arguments
7.	Applicant's arguments filed on 04/22/2022  have been fully considered but they are not persuasive. The rejection has been revised and set forth below according to the amended claims. Although a new ground of mappings has been used to address additional limitations that have been added to independent claims, a response is considered necessary for several of applicant’s arguments/remarks since the cited references (Hanh in view of Kempf and Nandlall) will continue to be used to meet newly amended limitations. A thoughtful review of the prior cited arts show that the previously cited combination still applies. Therefore, the rejection of the current claims, when applicable, is based on HAHN et al. (US 2017/0078927 A1), hereinafter “Hahn” in view of Kempf et al. (US 2012/0303835 A1), hereinafter “Kempf” in view of Nandlall et al. (US 2014/0259012 A1), hereinafter “Nandlall”, as indicated below.
Regarding claims 23 and 39,  the applicant argued that Nandlall does not disclose “at least one processor configured to execute the instructions to provide: wireless communication resources allocated across a plurality of functional layers, wherein the allocation of wireless communication resources across the plurality of functional layers is uniquely configured for each UE” (Applicant, page 18-20, Remarks dated 04/22/2022).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In fact, it is commonly known/well known in the art that “a cloud platform dynamically allocate wireless communications (network, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) across a plurality of functional layers”. [Note: Should a rejection based on any of the above asserted rejections be maintained, Applicants may request appropriate evidentiary support. For example, if the Examiner is relying on alleged “common knowledge,” alleged “well known” principles, “official Notice,” or other information within the Examiner's personal knowledge, Applicants may request that the Examiner to cite a reference as documentary evidence in support of this position or provide an affidavit. See M.P.E.P. § 2144.03 and 37 C.F.R. § 1.104(d)(2). ]
As the purpose of an explanation of the art individually (to cite a reference as documentary evidence in support of this position or provide an affidavit), please see the following additional clarification/publication; however, please note that the following document is not a part of the rejection, this is for comparison and clarification/supporting purposes only and should not be interpreted by the applicant as adding the documents the applicant did not specify in the remarks/arguments as this is not the examiner’s intention.
As a purpose of documentary evidence in support (appropriate evidentiary support), Anderson et al. (US 2012/0304169 A1) discloses: 
“Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g. networks, network bandwidth, servers, processing, memory, storage, applications, virtual machines, and services) that can be rapidly provisioned and released with minimal management effort or interaction with a provider of the service. This cloud model may include at least five characteristics, at least three service models, and at least four deployment models” (paragraph[0029]). 
“Referring now to FIG. 3, a set of functional abstraction layers provided by cloud computing environment 50 (FIG. 2) is shown. It should be understood in advance that the components, layers, and functions shown in FIG. 3 are intended to be illustrative only and embodiments of the invention are not limited thereto. As depicted, the following layers and corresponding functions are provided:” (paragraph[0058]). 
 “Hardware and software layer 60 includes hardware and software components.” (paragraph[0059]). 
“Virtualization layer 62 provides an abstraction layer from which the following examples of virtual entities may be provided: virtual servers; virtual storage; virtual networks, including virtual private networks; virtual applications and operating systems; and virtual clients.” (paragraph[0060]). 
“In one example, management layer 64 may provide the functions described below. Resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment. Metering and pricing provide cost tracking as resources are utilized within the cloud computing environment, and billing or invoicing for consumption of these resources. In one example, these resources may comprise application software licenses. Security provides identity verification for cloud consumers and tasks, as well as protection for data and other resources. Consumer portal provides access to the cloud computing environment for consumers and system administrators. Service level management provides cloud computing resource allocation and management such that required service levels are met. Service Level Agreement (SLA) planning and fulfillment provides prearrangement for, and procurement of, cloud computing resources for which a future requirement is anticipated in accordance with an SLA. Further shown in management layer is VM instance optimization, which represents the functionality that is provided under the embodiments of the present invention.” (paragraph[0061]). 
“Workloads layer 66 provides examples of functionality for which the cloud computing environment may be utilized.” (paragraph[0062]). 
As a support of evidence, Nandlall discloses:
“A requirement associated with a mobile application being used by the mobile subscriber (as discussed later with reference to the exemplary embodiments of FIGS. 6-7). In one embodiment, this requirement may be specified in a subscriber-specific PCRF policy associated with the mobile application. The requirement may specify a radio bandwidth threshold such as the minimum bandwidth needed for the application and/or a latency delay threshold such as how much latency is tolerable for the application.” (paragraph [0069]).
“The network operator's charging rules for cloud-based services. For example, applications with premium content, for example online gaming or streaming video apps, or apps dealing with real-time financial transactions, may be charged extra by the network operator. In that case, VM mobility may be triggered whenever a need arises to satisfy the high bandwidth/low latency requirements of these applications so that the operator may continue to charge extra for these premium services.” (paragraph [0073]).
“In one embodiment, through its VM Mobility function 110, the SDN controller 120 may select an existing VM service instance or request the VM Management function 114 to create a new VM service instance for the UE's PDN session, as indicated at message flow 125. If necessary, the SDN controller 120 (through the VM mobility function 110) may also request the VM management function 114 for associated VM infrastructure (also referred to as “VM infra” in FIG. 5) resources such as, for example, computing resources, storage resources, and networking resources. In one embodiment, the VM management function 114 may allocate such resources to the UE 27 based on many factors such as, for example, the availability of the corresponding shared hardware. In the embodiment of FIG. 5, the VM management function 114 creates a subscriber-specific, new VM instance, for example the VM instance 118, at the VM 58 in the group of VMs 54 in the DC 100 in accordance with the virtual software image and network configuration requested by the SDN controller 120 (using, for example, its VM mobility function 110), as indicated at message flow 127. The “image” may specify a software to be loaded specific to the virtual application associated with the VM instance 118. The networking configuration may specify the “networking” required to setup a specific VM (here, the VM 58)” (paragraph [0082]).
“This policy may be specific to the UE's subscriber and may indicate, for example, what bandwidth and guaranteed QoS the subscriber is entitled to for this video content session application. At message flow 142, the EPG 108 may retrieve the current loading condition of the relevant VMs 58-60. These VMs may be those VMs that support the applications for a given CP. In one embodiment, these VMs may be owned, operated, or managed by the CP, or a third party, including the operator of the network 87, through an SLA with the CP. At block 144, the EPG 108 may decide to move the UE-specific video content session to a different VM instance based on a number of factors such as, for example, the network operator's policy related to charging, QoS, bandwidth availability, and so on applicable to the UE/subscriber 27, the type of the current video application (e.g., bandwidth-intensive or not), current location of the UE (e.g., geographically near a VM that is different from the VM 58 which is currently hosting the UE's subscriber-specific VM instance 145), loading condition of relevant VMs, and the like. The EPG 108 may determine that the video application associated with the UE's VM instance requires high bandwidth, which may not be satisfied by the current VM 58. As a result, at message flow 146, the EPG 108 may instruct the VM management function 114 to move, scale up, or replicate the UE's VM instance to another location/VM that can satisfy the high bandwidth requirement.” (paragraph [0085]).
Nandlall clearly demonstrates the creation of a subscriber-specific new VM instance based on a requirement associated with a mobile application being used by the mobile subscriber. The requirement may specify a radio bandwidth threshold such as the minimum bandwidth needed for the application and/or a latency delay threshold such as how much latency is tolerable for the application. A VM instance that can satisfy the high bandwidth requirement of application needs to be created. A subscriber-specific, new VM instance, for example the VM instance 118, at the VM 58 in the group of VMs 54 is created using the allocated wireless communication resources across the plurality of functional layers such as computing resources, storage resources, and networking resources in accordance with the networking configuration required to setup a specific VM.
Accordingly, it is clear that Nandlall teaches the claimed limitation “at least one processor configured to execute the instructions to provide: wireless communication resources allocated across a plurality of functional layers, wherein the allocation of wireless communication resources across the plurality of functional layers is uniquely configured for each UE”.
The applicant further argued that Kempf does not disclose “at least one processor configured to execute the instructions to provide: wireless communication resources allocated across a plurality of functional layers, wherein the allocation of wireless communication resources across the plurality of functional layers is uniquely configured for each UE” (Applicant, page 18-20, Remarks dated 04/22/2022).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
“The cloud manager 1303 monitors the central processor unit (CPU) utilization of the EPC control plane entities 1307 and the control plane traffic between the EPC control plane entities 1307 within the cloud. It also monitors the control plane traffic between the end user devices (UEs) and E-NodeBs, which do not have control plane entities in the cloud computing system 1301, and the EPC control plane entities 1307. If the EPC control plane entities 1307 begin to exhibit signs of overloading, such as the utilization of too much CPU time, or the queueing up of too much traffic to be processed, the overloaded control plane entity 1307 requests that the cloud manager 1303 start up a new VM to handle the load. Additionally, the EPC control plane entities 1307 themselves can issue event notifications to the cloud manager 1303 if they detect internally that they are beginning to experience overloading.” (paragraph [0068]).
Accordingly, Kempf also implies the claimed limitation “at least one processor configured to execute the instructions to provide wireless communication resources allocated across a plurality of functional layers, wherein the allocation of wireless communication resources across the plurality of functional layers is uniquely configured for each UE”.
Regarding non-statutory obviousness-type double patenting rejection, examiner acknowledged Applicant's arguments and noted that while the filing a terminal disclaimer would be premature at this time (as the claims could change during examination), Applicant would be amenable to filing a terminal disclaimer in the event that the instant application is otherwise allowed”. Non-statutory obviousness-type double patenting rejection is maintained until such time as the application is in condition for allowance and/or filing a terminal disclaimer.
Therefore, in view of above, while Applicant’s remarks and arguments have been considered, they are not persuasive.
Double Patenting
8.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 23-30, 39-41 and 44-68  are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-33 of Patent No. (US 10,219,306 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No. (US 10,219,306 B2) both disclose the device providing a set of one or more base-station functions for use by a user equipment (UE) in communication with the AP over a wireless communication interface, the one or more base-station functions configured to receive information from the UE; and a set of one or more Evolved Packet Core (EPC) functions configured to receive the information from the set of one or more base-station functions. The claims recited in the instant application are broader version of the claims recited in Patent No. (US 10,219,306 B2). 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
11.	Claims 23, 25, 39, 46, 63, 64, 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over HAHN et al. (US 2017/0078927 A1), hereinafter “Hahn” in view of Kempf et al. (US 2012/0303835 A1), hereinafter “Kempf” in view of Nandlall et al. (US 2014/0259012 A1), hereinafter “Nandlall”.
Regarding claim 23, Hahn discloses an access point (AP) (Figs. 1-6; BS enhanced with GW (eNB/LGW)), comprising: a memory storing instructions for execution by a processor (Figs. 1-6; general purpose hardware or controller or other computing devices, or some combination thereof); and at least one processor configured to execute the instructions to provide: 
a base-station function for use by a user equipment (UE) in communication with the AP over a wireless communication interface (Fig. 6, Tables 1-3), wherein the base-station function configured to implement a first subset of the plurality of functional layers (Fig. 6, Tables 1-3, paragraphs [0160], [0196], [0222], LGW implemented as a BS co-located Radio Application Cloud Server (RAGS)) and 
an Evolved Packet Core (EPC) function configured to receive the information from the base-station function, wherein the EPC function is further configured to implement a second subset of the plurality functional layers (Fig. 6, paragraphs [0160], [0196], [0222], Tables 1 to 3 show function splits according to some embodiments of the invention).
While Hanh implicitly refers to “a subset of the EPC function is partitioned to a cloud portion, wherein the cloud portion runs on a cloud platform” (Fig. 6, Tables 1-3), Kempf from the same or similar field of endeavor explicitly discloses a base-station function configured to receive the information from the base-station function (Fig. 16, paragraphs [0039], [0077], dashed lines and arrows 1605 show traffic from a UE 1607 that needs to be routed to another peering operator), wherein a subset of the EPC function is partitioned to a cloud portion, wherein the cloud portion runs on a cloud platform (Fig. 16, paragraphs [0039], [0077], EPC entities in a cloud computing facility:

    PNG
    media_image1.png
    468
    685
    media_image1.png
    Greyscale
).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a subset of the EPC function is partitioned to a cloud portion, wherein the cloud portion runs on a cloud platform” as taught by Kempf, in the system of Hahn, so that it would provide a cloud computer system for implementing a control plane of an evolved packet core (EPC) of a third generation partnership project (3GPP) long term evolution (LTE) network (Kempf, paragraph [0006]).
While Kempf implicitly refers to “the instructions to provide: wireless communication resources allocated across a plurality of functional layers, wherein the allocation of wireless communication resources across the plurality of functional layers is uniquely configured for each UE” (Fig. 13, paragraphs [0067], [0068], control plane entities and the OpenFlow controller packaged as virtual machines; utilization of the EPC control plane entities  and the control plane traffic between the EPC control plane entities within the cloud; it also monitors the control plane traffic between the end user devices (UEs) and E-NodeBs, which do not have control plane entities in the cloud computing system 1301, and the EPC control plane entities 1307; If the EPC control plane entities 1307 begin to exhibit signs of overloading, such as the utilization of too much CPU time, or the queueing up of too much traffic to be processed, the overloaded control plane entity 1307 requests that the cloud manager 1303 start up a new VM to handle the load)[Note: Assuming Arguendo that Hahn in view of Kemf do not explicitly disclose or strongly suggest: “wireless communication resources allocated across a plurality of functional layers, wherein the allocation of wireless communication resources across the plurality of functional layers is uniquely configured for each UE”], Nandell from the same or similar field of endeavor explicitly discloses the instructions (Figs. 1, 5, paragraphs [0022], [0082], multiple instances of virtual machines on shared computing resources/hardware) to provide: wireless communication resources allocated across a plurality of functional layers (Figs. 1, 5, paragraphs [0069], [0073], [0082], [0085], computing resources, storage resources, and networking resources), wherein the allocation of wireless communication resources across the plurality of functional layers is uniquely configured for each UE (Figs. 1, 5, paragraphs [0069], [0073], [0082], [0085], subscriber-specific VM management function; UE's subscriber-specific VM instance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the instructions to provide: wireless communication resources allocated across a plurality of functional layers, wherein the allocation of wireless communication resources across the plurality of functional layers is uniquely configured for each UE” as taught by Nandlall, in the combined system of Hahn and Kemf, so that it would provide deployment of virtualized applications and cloud-based services for subscribers in a mobile communication network particularly to Evolved Packet Core moving a subscriber’s virtual machine instance between virtual machines based on the cellular network operator’s policy, network load, subscriber's application requirement, subscriber's current location, subscriber’s Service Level Agreement with the operator (Nandlall, paragraph [0027]).

Regarding claim 25, Hahn discloses at least one processor is further configured to execute the instructions to dynamically instantiate an instance of the base-station function and an instance of the EPC function (paragraph [0179], eNB might provide APIs that allows for a tighter integration of both units such that e.g. computing resources in the eNB like DSP can be used for data processing or traffic policies of the enforcement function usually located in the PGW and vice versa).

Regarding claim 39, Hahn discloses an access point (AP) (Figs. 1-6; BS enhanced with GW (eNB/LGW)), comprising: a memory storing instructions for execution by a processor (Figs. 1-6; general purpose hardware or controller or other computing devices, or some combination thereof); and at least one processor configured to execute the instructions to provide: 
a base-station function for use by a user equipment (UE) in communication with the AP over a wireless communication interface (Fig. 6, Tables 1-3), wherein the base-station function configured to implement a first subset of the plurality of functional layers (Fig. 6, Tables 1-3, paragraphs [0160], [0196], [0222], LGW implemented as a BS co-located Radio Application Cloud Server (RAGS)) and 
an Evolved Packet Core (EPC) function configured to receive the information from the base-station function (Fig. 6, paragraphs [0160], [0196], [0222], Tables 1 to 3 show function splits according to some embodiments of the invention), wherein the EPC function comprises a control-plane portion and a user-plane portion, wherein the control-plane portion of the EPC function (Fig. 6, paragraphs [0160], [0196], [0222], Open Flow protocol designed to standardize a further separation of control and user plane functions) is configured to execute on at least one of a first processor core of the AP or a cloud platform and the user-plane portion of the EPC function is configured to execute on a second processor core of the AP, and wherein the EPC function is further configured to implement a second subset of the plurality functional layers (Fig. 6, paragraphs [0160], [0196], [0222]; optimizations for the EPC network architecture).
While Hanh implicitly refers to “a subset of the EPC function is partitioned to a cloud portion, wherein the cloud portion runs on a cloud platform” (Fig. 6, Tables 1-3), Kempf from the same or similar field of endeavor explicitly discloses a base-station function configured to receive the information from the base-station function (Fig. 16, paragraphs [0039], [0077], dashed lines and arrows 1605 show traffic from a UE 1607 that needs to be routed to another peering operator), wherein the one or more EPC functions comprises a control-plane portion and a user-plane portion, wherein the control-plane portion of the EPC function is configured to execute on at least one of a first processor core of the AP or a cloud platform and the user-plane portion of the EPC function is configured to execute on a second processor core of the AP (Fig. 16, paragraphs [0037]-[0039], splitting between the control plane and the data plane, in the sense that the serving gateway (S-GW) and the PDN gateway (P-GW) are data plane entities while the MME, PCRF, and home subscriber server (HSS) are control plane entities), a subset of the EPC function is partitioned to a cloud portion, wherein the cloud portion runs on a cloud platform (Fig. 16, paragraphs [0039], [0077]; EPC entities in a cloud computing facility).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a subset of the EPC function is partitioned to a cloud portion, wherein the cloud portion runs on a cloud platform” as taught by Kempf, in the system of Hahn, so that it would provide a cloud computer system for implementing a control plane of an evolved packet core (EPC) of a third generation partnership project (3GPP) long term evolution (LTE) network (Kempf, paragraph [0006]).
While Kempf implicitly refers to “the instructions to provide: wireless communication resources allocated across a plurality of functional layers, wherein the allocation of wireless communication resources across the plurality of functional layers is uniquely configured for each UE” (Fig. 13, paragraphs [0067], [0068], control plane entities and the OpenFlow controller packaged as virtual machines; utilization of the EPC control plane entities  and the control plane traffic between the EPC control plane entities within the cloud)[Note: Assuming Arguendo that Hahn in view of Kemf does not explicitly disclose or strongly suggest: “the instructions to provide: wireless communication resources allocated across a plurality of functional layers, wherein the allocation of wireless communication resources across the plurality of functional layers is uniquely configured for each UE”], Nandlall from the same or similar field of endeavor explicitly discloses the instructions (Figs. 1, 5, paragraphs [0069], [0073], [0082], [0085], multiple instances of virtual machines on shared computing resources/hardware) to provide: wireless communication resources allocated across a plurality of functional layers (Figs. 1, 5, paragraphs paragraphs [0069], [0073], [0082], [0085], computing resources, storage resources, and networking resources), wherein the allocation of wireless communication resources across the plurality of functional layers is uniquely configured for each UE (Figs. 1, 5, paragraphs paragraphs [0069], [0073], [0082], [0085], subscriber-specific VM management function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the instructions to provide: wireless communication resources allocated across a plurality of functional layers, wherein the allocation of wireless communication resources across the plurality of functional layers is uniquely configured for each UE” as taught by Nandlall, in the combined system of Hahn and Kemf, so that it would provide deployment of virtualized applications and cloud-based services for subscribers in a mobile communication network particularly to Evolved Packet Core moving a subscriber’s virtual machine instance between virtual machines based on the cellular network operator’s policy, network load, subscriber's application requirement, subscriber's current location, subscriber’s Service Level Agreement with the operator (Nandlall, paragraph [0027]).

Regarding claim 46, Hanh discloses the user-plane portion is configured to perform user-plane functions comprising at least one of functions to create data packets, functions to process data packets, functions to communicate data packets to the base-station function, or functions to communicate data packets to one or more external networks (paragraphs [0196], [0222], apparatus (LGW) may be collocated with a base station such as an eNB; apparatus (LGW) may be integrated with a base station such as an eNB such that the apparatus and the base station have a single address in the network).

Regarding claim 63, Hanh discloses the at least one processor is further configured to execute the instructions to combine the base-station function and the EPC function in the AP (paragraphs [0160], [0196], [0222], LGW implemented as a BS co-located Radio Application Cloud Server (RAGS)).
Regarding claim 64, the claim is rejected based on the same reasoning as presented in the rejection of claim 63.

Regarding claim 67, Hanh in view of Kempf and Nandlall disclose the AP according to claim 23.
Kemf further discloses the cloud platform includes one or more services having only cloud portions (paragraph [0141], EPC cloud control plane MME issues a modify bearer request message to the SGW-C and the SGW-C issues a modify bearer request message to the PGW-C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the cloud platform includes one or more services having only cloud portions” as taught by Kempf, in the combined system of Hahn and Nandlall, so that it would provide a cloud computer system for implementing a control plane of an evolved packet core (EPC) of a third generation partnership project (3GPP) long term evolution (LTE) network (Kempf, paragraph [0006]).

Regarding claim 68, the claim is rejected based on the same reasoning as presented in the rejection of claim 67.

12.	Claims 24, 26, 27, 28, 29, 30, 40, 41, 44, 47, 48, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 65 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over HAHN et al. (US 2017/0078927 A1), hereinafter “Hahn” in view of Kempf et al. (US 2012/0303835 A1), hereinafter “Kempf” in view of Nandlall et al. (US 2014/0259012 A1), hereinafter “Nandlall” in view of Agarwal et al. (US 2015/0173111 A1), hereinafter “Agarwal”.
Regarding claim 24, Hanh in view of Kempf and Nandlall disclose the AP according to claim 23.
While Hanh in view of Kempf and Nandlall implicitly refer to at least one processor is further configured to execute the instructions to instantiate an instance of the EPC function based on the UE wirelessly connecting to the AP, Agarwal from the same or similar field of endeavor discloses at least one processor is further configured to execute the instructions to instantiate an instance of the base- station function and instantiate an instance of the EPC function based on the UE wirelessly connecting to the AP (Fig. 4, paragraphs [0097], [0098], step 412-418; signaling diagram of communications with a local EPC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “at least one processor is further configured to execute the instructions to instantiate an instance of the EPC function based on the UE wirelessly connecting to the AP, Agarwal from the same or similar field of endeavor discloses at least one processor is further configured to execute the instructions to instantiate an instance of a base- station function and instantiate an instance of the EPC function based on the UE wirelessly connecting to the AP” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 26, Hanh in view of Kempf and Nandlall disclose the AP according to claim 23.
While Hanh in view of Kempf and Nandlall implicitly refer to the base-station function is configured to communicate with the EPC function without using standardized communication interfaces, Agarwal from the same or similar field of endeavor discloses the base-station function is configured to communicate with the EPC function without using standardized communication interfaces (Figs. 1, 6, paragraph [0079], coverage area 104 i.e. connections instead of S1-U, S1-MME).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the base-station function is configured to communicate with the EPC function without using standardized communication interfaces” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 27, Hanh in view of Kempf and Nandlall disclose the AP according to claim 23.
While Hanh in view of Kempf and Nandlall implicitly refer to the base-station function is configured to communicate with the EPC function using at least one of a procedure call, a remote-procedure call (RPC), Simple Object Access Protocol (SOAP), or Representational State Transfer (REST), Agarwal from the same or similar field of endeavor discloses the base-station function is configured to communicate with the EPC function using at least one of a procedure call, a remote-procedure call (RPC), Simple Object Access Protocol (SOAP), or Representational State Transfer (REST) (paragraph [0076], RESTful (using the representational state transfer architectural style) and/or stateless).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the base-station function is configured to communicate with the EPC function using at least one of a procedure call, a remote-procedure call (RPC), Simple Object Access Protocol (SOAP), or Representational State Transfer (REST)” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 28, Hanh in view of Kempf and Nandlall disclose the AP according to claim 23.
While Hanh in view of Kempf and Nandlall implicitly refer to the base-station function further comprises at least one of a function of a physical (PHY) layer, a function of a media access control (MAC) layer, a function of a radio resource management (RRM), or a function of a self-organizing network (SON), Agarwal from the same or similar field of endeavor discloses the base-station function further comprises at least one of a function of a physical (PHY) layer, a function of a media access control (MAC) layer, a function of a radio resource management (RRM), or a function of a self-organizing network (SON) (Fig. 6, paragraph [0109], the first radio transceiver 610 may be a radio transceiver capable of providing LTE eNodeB functionality, and may be capable of higher power and multi-channel OFDMA and the second radio transceiver 612 may be a radio transceiver capable of providing LTE UE functionality).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the base-station function further comprises at least one of a function of a physical (PHY) layer, a function of a media access control (MAC) layer, a function of a radio resource management (RRM), or a function of a self-organizing network (SON)” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 29, Hanh in view of Kempf and Nandlall disclose the AP according to claim 23.
While Hanh in view of Kempf and Nandlall implicitly refer to the EPC function further comprises at least one of a Mobility Management Function (MMF) or an Optimized Packet Function (OPF), Agarwal from the same or similar field of endeavor discloses the EPC function further comprises at least one of a Mobility Management Function (MMF) or an Optimized Packet Function (OPF) (Fig. 6, paragraph [0107], Local EPC 620 may include local HSS 622, local MME 624, local SGW 626, and local PGW 628, as well as other modules).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the EPC function further comprises at least one of a Mobility Management Function (MMF) or an Optimized Packet Function (OPF)” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 30, Hanh in view of Kempf and Nandlall disclose the AP according to claim 23.
While Hanh in view of Kempf and Nandlall implicitly refer to the at least one processor is further configured to execute the instructions to dynamically adjust a number of at least one of EPC function or the base- station function function to instantiate based on a real-time demand for resources by the UE, Agarwal from the same or similar field of endeavor discloses the at least one processor is further configured to execute the instructions to dynamically adjust a number of at least one of EPC function or the base- station function function to instantiate based on a real-time demand for resources by the UE (Fig. 6, paragraph [0107], Local EPC 620 may include local HSS 622, local MME 624, local SGW 626, and local PGW 628, as well as other modules).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the at least one processor is further configured to execute the instructions to dynamically adjust a number of at least one of EPC function or the base- station function function to instantiate based on a real-time demand for resources by the UE” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 40, the claim is rejected based on the same reasoning as presented in the rejection of claim 29.

Regarding claim 41, Hanh in view of Kempf and Nandlall disclose the AP according to claim 39.
Hanh further discloses the user-plane portion comprises a user portion of the OPF (paragraphs [0160], [0196], [0222]; Table 1-3, conventional SGW split into functions of SGW-C).
While Hanh in view of Kempf and Nandlall implicitly refer to the EPC function further comprises an Optimized Packet Function (OPF) ; and the control-plane portion comprises a control-plane portion of the OPF, Agarwal from the same or similar field of endeavor discloses the EPC function further comprises an Optimized Packet Function (OPF) ; and the control-plane portion comprises a control-plane portion of the OPF (paragraph [0074], use of a Home Subscriber Server (HSS), for providing user identities; a Call Session Control Function (CSCF), for proxying session information protocol (SIP) packets for completing calls; application servers and media servers for providing application-specific and media protocol-specific functions; and charging servers for charging users for services).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the EPC function further comprises an Optimized Packet Function (OPF) ; and the control-plane portion comprises a control-plane portion of the OPF” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 44, Hanh in view of Kempf, Nandlall and Agarwal disclose the AP according to claim 41.
Agarwal further discloses the EPC function further comprises a Mobility Management Function (MMF) (Fig. 6, paragraph [0107], local EPC 620 may be used for authenticating users and performing other EPC-dependent functions when no backhaul link is available; local EPC 620 may include local HSS 622, local MME 624, local SGW 626, and local PGW 628, as well as other modules; local EPC 620 may incorporate these modules as software modules, processes, or containers); and 
the MMF and the control-plane portion of the OPF are both executed on the first processor core of the AP (Fig. 6, paragraph [0107], local EPC 620 may include local HSS 622, local MME 624, local SGW 626, and local PGW 628, as well as other modules; local EPC 620 may incorporate these modules as software modules, processes, or containers; virtualization layer 630 and local EPC 620 may each run on processor 602 or on another processor, or may be located within another device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the EPC function further comprises a Mobility Management Function (MMF) and the MMF and the control-plane portion of the OPF are both executed on the first processor core of the AP” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 45, Hanh in view of Kempf and Nandlall disclose the AP according to claim 39.
While Hanh in view of Kempf and Nandlall implicitly refer to the control-plane portion is configured to perform control-plane functions to communicate with one or more services running on the cloud platform, Agarwal from the same or similar field of endeavor discloses the control-plane portion is configured to perform control-plane functions to communicate with one or more services running on the cloud platform (paragraph [0083], virtualization server may host additional virtualization layers, such as layers for virtualizing eNodeBs, virtualizing MMEs, virtualizing X2 protocol communications, or other virtualization layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the control-plane portion is configured to perform control-plane functions to communicate with one or more services running on the cloud platform” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 47, Hanh in view of Kempf and Nandlall disclose the AP according to claim 23.
While Hanh in view of Kempf and Nandlall implicitly refer to “separate instantiations of the base-station function are allocated to one or more service providers or wireless carriers”, Agarwal from the same or similar field of endeavor discloses discloses separate instantiations of the base-station function are allocated to one or more service providers or wireless carriers (paragraphs [0083], [0085], arbitrary number of EPCs to an arbitrary number of eNodeBs, and vice versa).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “separate instantiations of the base-station function are allocated to one or more service providers or wireless carriers” as taught by Agarwal, in the combined system of Hanh, Kempf and and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 48, Hanh in view of Kempf and Nandlall disclose the AP according to claim 39.
While Hanh in view of Kempf and Nandlall implicitly refer to separate instantiations of the base-station function are allocated by a single service provider or wireless carrier for use by multiple service providers or wireless carriers, Agarwal from the same or similar field of endeavor discloses separate instantiations of the base-station function are allocated by a single service provider or wireless carrier for use by multiple service providers or wireless carriers (paragraphs [0083], [0085], arbitrary number of EPCs to an arbitrary number of eNodeBs, and vice versa).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “separate instantiations of the base-station function are allocated by a single service provider or wireless carrier for use by multiple service providers or wireless carriers” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 49, Hanh in view of Kempf, Nandlall and Agarwal disclose the AP according to claim 44.
Agarwal further discloses the MMF is configured to communicate with the control-plane portion of the OPF on the first processor or core of the AP (Fig. 6, paragraph [0107], local EPC 620 may include local HSS 622, local MME 624, local SGW 626, and local PGW 628, as well as other modules; local EPC 620 may incorporate these modules as software modules, processes, or containers; virtualization layer 630 and local EPC 620 may each run on processor 602 or on another processor, or may be located within another device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the MMF is configured to communicate with the control-plane portion of the OPF on the first processor or core of the AP” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).
Regarding claim 50, Hanh in view of Kempf, Nandlall and Agarwal disclose the AP according to claim 49.
Agarwal further discloses the MMF is configured to communicate with the control-plane portion of the OPF on the first processor or core of the AP using proprietary protocol (Fig. 6, paragraph [0107], local EPC 620 may include local HSS 622, local MME 624, local SGW 626, and local PGW 628, as well as other modules; local EPC 620 may incorporate these modules as software modules, processes, or containers; virtualization layer 630 and local EPC 620 may each run on processor 602 or on another processor, or may be located within another device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the MMF is configured to communicate with the control-plane portion of the OPF on the first processor or core of the AP using proprietary protocol” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 51, Hanh in view of Kempf and Nandlall disclose the AP according to claim 23.
Agarwal further discloses a distributed portion of a service configured to receive information from the EPC function and communicate the information to a corresponding cloud portion of the service, wherein the corresponding cloud portion of the service is configured to perform at least one of: returning an authentication result to the distributed portion of the service based on performing an authentication process; transmitting the authentication result to the EPC function for processing; or causing a network device to be configured in a software-defined networking architecture based on the authentication result (Figs. 4-5, paragraphs [0033], [0102], Remote MME 504 sends an update location request 516 to remote SGW 506, which sends an update location request 518 to remote HSS 508, which sends an update location answer 520 and updates the location of the UE at the remote HSS 508; a session is created at steps 522 and 524, a context is set up at step 526, the UE attach is accepted at step 528, and the default bearer is activated at 530. At step 534, the default bearer is accepted, and at step 536, the bearer modify request is sent from the MME to the SGW in the remote EPC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a distributed portion of a service configured to receive information from the EPC function and communicate the information to a corresponding cloud portion of the service, wherein the corresponding cloud portion of the service is configured to perform at least one of: returning an authentication result to the distributed portion of the service based on performing an authentication process; transmitting the authentication result to the EPC function for processing; or causing a network device to be configured in a software-defined networking architecture based on the authentication result” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 52, Hanh discloses the corresponding cloud portion of the service is further configured to communicate with a plurality of distributed portions of the service in different APs (Fig. 3, paragraph [0182], the upper eNB to the lower eNB).

Regarding claim 53, Hanh discloses the distributed portion of the service is further configured to directly communicate information to the EPC function (Fig. 3, paragraph [0182], the upper eNB to the lower eNB).

Regarding claim 54, Hanh in view of Kempf, Nandlall and Agarwal disclose the AP according to claim 51.
Agarwal further discloses the corresponding cloud portion of the service is further configured to manage all communications with authentication servers or nodes (Figs. 4-5, paragraphs [0033], [0102], Remote MME 504 sends an update location request 516 to remote SGW 506, which sends an update location request 518 to remote HSS 508, which sends an update location answer 520 and updates the location of the UE at the remote HSS 508; a session is created at steps 522 and 524, a context is set up at step 526, the UE attach is accepted at step 528, and the default bearer is activated at 530. At step 534, the default bearer is accepted, and at step 536, the bearer modify request is sent from the MME to the SGW in the remote EPC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a distributed portion of a service configured to receive information from the EPC function and communicate the information to a corresponding cloud portion of the service, wherein the corresponding cloud portion of the service is configured to perform at least one of: returning an authentication result to the distributed portion of the service based on performing an authentication process; transmitting the authentication result to the EPC function for processing; or causing a network device to be configured in a software-defined networking architecture based on the authentication result” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 55, the claim is rejected based on the same reasoning as presented in the rejection of claim 51.

Regarding claim 56, the claim is rejected based on the same reasoning as presented in the rejection of claim 52.

Regarding claim 57, the claim is rejected based on the same reasoning as presented in the rejection of claim 53.

Regarding claim 58, the claim is rejected based on the same reasoning as presented in the rejection of claim 54.

Regarding claim 59, Hanh in view of Kempf and Nandlall disclose the AP according to claim 23.
Agarwal further discloses the EPC function includes a Mobility Management Entity (MME), and the subset of the EPC function includes a Mobility Management Function (MMF) (Figs. 4-5, paragraph [0102], Local MME 406 is part of the local EPC/ Remote MME 504).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the EPC function includes a Mobility Management Entity (MME), and the subset of the EPC function includes a Mobility Management Function (MMF)” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 60, the claim is rejected based on the same reasoning as presented in the rejection of claim 59.

Regarding claim 61, Hanh in view of Kempfa and Nandlall disclose the AP according to claim 23.
Agarwal further discloses the EPC function includes at least one of a Serving Gateway (SG-W) node or a packet-data gateway (PGW) node, and the subset of the EPC function includes an Optimized Packet Function (OPF) (Figs. 4-5, paragraphs [0074], [0097], [0102], SGW in the remote EPC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the EPC function includes at least one of a Serving Gateway (SG-W) node or a packet-data gateway (PGW) node, and the subset of the EPC function includes an Optimized Packet Function (OPF)” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 62, the claim is rejected based on the same reasoning as presented in the rejection of claim 61.

Regarding claim 65, Hanh in view of Kempf and Nandlall disclose the AP according to claim 23.
Agarwal further discloses the at least one processor is further configured to execute the instructions to allocate resources between the cloud platform and the AP (paragraphs [0041], [0042], virtualization module may support more than one eNodeB and/or more than one EPC, including one or more remote EPCs and one or more local EPCs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the at least one processor is further configured to execute the instructions to allocate resources between the cloud platform and the AP” as taught by Agarwal, in the combined system of Hanh, Kempf and Nandlall, so that it would provide virtualizing a plurality of core network at the local network base station (Agarwal, paragraph [0010]).

Regarding claim 66, the claim is rejected based on the same reasoning as presented in the rejection of claim 65.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414